              Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 1 of 8


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-MJ-00119
12                                 Plaintiff,            SECOND STIPULATION TO
                                                         CONTINUE PRELIMINARY HEARING
13                          v.                           AND TO EXTEND TIME WITHIN
                                                         WHICH AN INDICTMENT OR
14   RUDY SOTO, JR.                                      INFORMATION MAY BE FILED;
                                                         ORDER
15                                 Defendant.
                                                         Date: May 21, 2020
16                                                       Time: 2:00 p.m.
                                                         Honorable Stanley A. Boone
17

18
19          The United States of America, by and through MCGREGOR W. SCOTT, United States

20   Attorney, and KIMBERLY A. SANCHEZ, Assistant United States Attorney, and the defendant, by and

21   through his attorney of record, CHRIS CAINE, hereby stipulate and agree as follows:

22          The defendant was charged by Criminal Complaint in the above-captioned matter on or about

23   May 31, 2019 and arrested on May 5, 2019. He appeared that same day. The Preliminary Hearing in

24   this matter was set for May 21, 2020 at 2:00 p.m. By stipulation, the parties stipulate and request the

25   Court to order the preliminary hearing be continued to June 4, 2020 at 2:00 p.m.

26          In response to the current COVID-19 public emergency, the Centers for Disease Control and

27   Prevention (CDC) has issued guidelines recommending against gatherings of fifty or more persons,

28   effective March 15, 2020; on March 16, 2020, President Trump cautioned that gatherings should be


                                                         1
30
                Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 2 of 8


 1   limited to ten persons or fewer; the World Health Organization declared COVID-19 a global pandemic
 2   on March 11, 2020; President Trump declared the outbreak to constitute a national emergency on March
 3   13, 2020; California Governor Gavin Newsom declared a state of emergency on March 4, 2020 and
 4   issued a shelter in place order on March 19, 2020.
 5          The CDC currently recommends that people attempt to keep an appropriate distance between
 6   themselves and other people, a technique known as social distancing, which is especially important for
 7   individuals with a higher health risk, and that employers attempt to minimize exposure between
 8   employees and the public and to consider the public health and safety when scheduling group or public
 9   events; and
10          On April 17, 2020, this Court issued General Order 617, suspending all jury trials in the Eastern
11   District of California scheduled to commence before June 15, 2020, and allows district judges to
12   continue all criminal matters to a date after June 1, 2020. General Order 618 continued the closure of
13   the courthouses to members of the public without official business before the Court until further order,
14   and also allowed district judges to continue criminal matters, excluding time under the Speedy Trial Act,
15   referencing General Order 611, and the Ninth Circuit Judicial Council’s Order declaring a judicial
16   emergency in the district until May 2, 2021, suspending jury trials until further order, and ordering that
17   any criminal matters that remain on calendar are to be conducted by telephone or video conference to
18   the full extent possible, while allowing exceptions on a case-by-case basis. In addition, the Order left to
19   the United States Attorney whether to call in the grand juries to indict cases. Thus far, the United States
20   Attorney has not called the grand jury due to public health issues and no grand jury has been in session
21   since the defendant’s arrest. This General Order was entered to address public health concerns related to
22   COVID-19.
23          Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b), an information or indictment charging an
24   individual with the commission of an offense shall be filed within 30 days from the date on which such
25   individual was arrested but “[i]f an individual has been charged with a felony in a district in which no
26   grand jury has been in session during such thirty-day period, the period of time for filing of the
27   indictment shall be extended an additional thirty days”.1 In addition to this automatic exclusion, the Act
28          1
            This provision should apply to grand juries that remain available but are not sitting. The
     Supreme Court has referred to a grand jury being “not in session” to refer to the grand jury’s “schedule,”
                                                          2
30
               Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 3 of 8


 1   excludes “[a]ny period of delay resulting from a continuance granted by any judge . . . if the judge
 2   granted the continuance on the basis of his findings that the ends of justice served by taking such action
 3   outweigh the best interest in the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
 4           Under 18 U.S.C. § 3164, an additional speedy-trial requirement applies to a defendant who is (1)
 5   “being held in detention solely because he is awaiting trial” or (2) “released” but “designated by the
 6   attorney for the Government as being ‘high risk.’” 18 U.S.C. § 3164(b). For such defendants, trial
 7   “shall commence not later than ninety days following the beginning of such continuous detention or
 8   designation of high risk by the attorney for the Government.” Id. Failure to do so shall result in release
 9   from custody or “automatic review . . . of the conditions of release.” Id. However, the “periods of delay
10   enumerated in section 3161(h) are excluded in computing the time limitation specified in this section.”
11   Id. Accordingly, the ends-of-justice exclusion applies to § 3164’s 90-day rule.
12           Although the General Order addresses the district-wide health concern, the Supreme Court has
13   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
14   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
15   Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
16   exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
17   at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
18   judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
19   orally or in writing”).
20           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
21   and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances
22   are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
23   justice served by taking such action outweigh the best interest of the public and the defendant in a
24   speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
25

26   not its empanelment. Jaben v. United States, 381 U.S. 214, 219 (1964); United States v. Towill, 548
     F.2d 1363, 1367 (9th Cir. 1977) (“A close reading of Jaben convinces us that the Court meant to equate
27   ‘session’ with the current ‘grand jury schedule,’ not with the theoretical possibility of summoning a
     grand jury on short notice.”). “In session,” under Federal Rule of Criminal Procedure 6(d)(1), similarly
28   refers to a particular meeting of the grand jury; thus the Rule describes the “persons who may be present
     while the grand jury is in session[.]” Id.

                                                          3
30
                  Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 4 of 8


 1   forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
 2   served by the granting of such continuance outweigh the best interests of the public and the defendant in
 3   a speedy trial.” Id.
 4           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
 5   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
 6   natural disasters, or other emergencies, this Court has discretion to order a continuance in such
 7   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
 8   following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
 9   recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
10   States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
11   September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
12   similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
13           In light of the societal context created by the foregoing, this Court should consider the following
14   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
15   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
16   for the Preliminary Hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
17   pretrial continuance must be “specifically limited in time”).
18                                                  STIPULATION
19           Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20   through defendant’s counsel of record, hereby stipulate as follows:
21           1.       By previous order, this matter was set for preliminary hearing on May 21, 2020.
22           2.       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into
23   account the public interest in the prompt disposition of criminal cases, good cause exists to continue the
24   preliminary hearing date to June 4, 2020 (the detention hearing also scheduled for May 21, 2020 at 2:00
25   p.m. remains set for that date and time).
26           3.       Because no grand jury will likely be in session in the Eastern District of California until
27   after June 4, 2020, even if the additional 30-day extension under 18 U.S.C. § 3161(b) did not apply, a
28   continuance should be granted because failure to grant a continuance in this matter would likely make a


                                                            4
30
                 Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 5 of 8


 1   continuation of the proceeding impossible or result in a miscarriage of justice, and the ends of justice
 2   served by a continuance in this case therefore outweigh the best interest of the public and defendant in a
 3   speedy trial.
 4          4.       In addition, the ends of justice served by a continuance outweigh the best interests of the
 5   defendant and the public in a speedy trial because failure to grant a continuance would:
 6                   a)     likely result in a miscarriage of justice;
 7                   b)     deny counsel for the defendant and the government the reasonable time necessary
 8          for effective preparation, taking into account the exercise of due diligence.
 9                   c)     The discovery associated with this case includes recordings/videos, and reports
10          and the government will provide such discovery to the defense so that counsel may commence
11          its investigation into the charges and consult with his client;
12                   d)     Counsel for defendant desires additional time to review discovery and to confer
13          with his client regarding a potential resolution of this matter.
14                   e)     Counsel for the parties believe that failure to grant the above-requested
15          continuance would deny them the reasonable time necessary for effective preparation, taking into
16          account the exercise of due diligence, especially in light of the closing of the United States
17          Attorney’s Office due to possible exposure to COVID-19;.
18                   f)     In addition to the public health concerns cited by General Order 611 and
19          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
20          this case because counsel or other relevant individuals have been encouraged to telework and
21          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
22          contact should the grand jury be required to meet or a trial be set to proceed.
23          5.       Based on the above-stated findings, the ends of justice served by continuing the case as
24   requested outweigh the interest of the public and the defendant in a trial within the original date
25   prescribed by the Speedy Trial Act.
26          6.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
27   within which trial and indictment must commence, the time period of May 21, 2020 through and
28   including June 4, 2020 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)


                                                           5
30
                 Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 6 of 8


 1   [Local Code T4] because it results from a continuance granted by the Court at defendant’s request on the
 2   basis of the Court’s finding that the ends of justice served by taking such action outweigh the best
 3   interest of the public and the defendant in a speedy trial
 4          7.       Therefore, the parties agree that time should be excluded from computation under the
 5   Speedy Trial Act under 18 U.S.C. § 3161(h)(7).
 6          ACCORDINGLY, the parties respectfully ask the Court to find that:
 7          Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 8   public interest in the prompt disposition of criminal cases, good cause exists to continue the preliminary
 9   hearing date to June 4, 2020.
10          Because no grand jury will be in session in the Eastern District of California for the 30-day
11   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
12   therefore extended to pursuant to 18 U.S.C. § 3161(b), namely until June 4, 2020;
13          In any event, the ends of justice served by a continuance outweigh the best interests of the public
14   and the defendant in a speedy trial, and the period of time from May 21, 2020 to and including June 4,
15   2020, constitutes a period of delay that shall be excluded in computing the time within which an
16   information or an indictment must be filed and within which trial must begin pursuant to 18 U.S.C. §
17   3161(h)(7).
18          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy
19   Trial Act dictate that additional time periods are excludable from the period within which a trial must
20   commence.
21          IT IS SO STIPULATED.
22    Dated: May 19, 2020                                       MCGREGOR W. SCOTT
                                                                United States Attorney
23

24                                                              /s/ Kimberly A. Sanchez
                                                                KIMBERLY A. SANCHEZ
25                                                              Assistant United States Attorney

26
27   DATED: May 19, 2020                                    /s/Chris Caine
                                                            Chris Caine
28                                                          Attorney for Defendant Rudy Soto, Jr.


                                                            6
30
                  Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 7 of 8


 1

 2                                                      ORDER

 3                    Based upon the facts set forth above, the records of this case, the representations of

 4   counsel, and the stipulation of the parties,

 5

 6            IT IS THE FINDING OF THIS COURT that:

 7            Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the

 8   public interest in the prompt disposition of criminal cases, there is good cause to extend the time limit

 9   for holding a preliminary hearing until June 4, 2020.

10            Because no grand jury will likely be in session in the Eastern District of California for the 30-day

11   period after the arrest of the defendant in this case, the period of time for filing of the indictment is

12   extended to pursuant to 18 U.S.C. § 3161(b), namely until June 4, 2020;

13            The ends of justice served by the schedule set forth herein as requested outweigh the interest of

14   the public and the defendants in a either an indictment or a trial within the original date prescribed by

15   the Speedy Trial Act for the reasons stated in the parties’ stipulation.

16            IT IS HEREBY ORDERED that the preliminary hearing in this case be continued from May 21,

17   2020 until June 4, 2020 at 2:00 p.m. (The detention hearing also scheduled for May 21, 2020 at 2:00

18   p.m. remains set for that date and time.)

19            IT IS FURTHER ORDERED THAT for the purpose of computing time under the Speedy Trial

20   Act, 18 U.S.C. § 3161(b) and 3164, within which an indictment must be returned and trial must

21   commence, the time period of May 21, 2020 until June 4, 2020, inclusive, is deemed excludable

22   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

23   at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

24   action outweigh the best interest of the public and the defendant in a speedy trial..

25
     IT IS SO ORDERED.
26
27   Dated:       May 20, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
28
              .

                                                            7
30
     Case 1:19-mj-00119-BAM Document 10 Filed 05/21/20 Page 8 of 8


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                     8
30
